BISCHOFF, J.
The landlords excluded the tenant from a substantial portion of the demised premises—a space about six feet square— and the evidence justified the finding that the act of exclusion was not compelled by the order of the building department, so far as to necessitate an interference with this tenant’s possession, assuming that compulsion would excuse the eviction. There is nothing to distinguish the *370situation from that presented in Hamilton v. Graybill, 19 Misc. Rep. 521, 43 N. Y. Supp. 1079, and, under the rule applied in that case, the rent was suspended.
Final order affirmed, with costs. All concur.

 1. See Landlord and Tenant, vol. 32, Cent. Dig. §§ 697, 766.